Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance

Claims 1,2,3,6,7,8,9,10,11, 13,14,16,17,19 and 20    are Allowed over prior art.

The following is an examiner’s statement of reasons for allowance: 
Prior art made of record fails to teach the underline limitations within the independent claims,

Regarding Claim 1,
A method, comprising: receiving a first optical signal traveling in a first direction in a grating
coupler; receiving a second optical signal traveling in a second direction in the grating
coupler, perpendicular to the first direction; scattering the first optical signal according to a first scattering strength that progressively changes in the first direction according to a set of scatterers transitioning in shape along the first direction; and scattering the second optical signal according to a second scattering strength that progressively changes in the second direction according to the set of scatterers transitioning in shape along the second direction.


Regarding Claim 9,
A grating coupler, comprising: a set of scatterers disposed in a first direction of travel for light, wherein the set of scatterers transitions in shape along the first direction of travel for light to wherein the set of scatterers is disposed in a second direction of travel for light, perpendicular to the first direction of travel for light and transition in shape along the second direction of travel for light to increase in scattering strength along the second direction of travel for light.

 Regarding Claim 15,
A grating coupler, comprising: a set of scatterers disposed in a first direction of travel for light, wherein the set of scatterers transition in shape along the first direction of travel for light to decrease in scattering strength along the first direction of travel for light, wherein the set of scatterers is disposed in a second direction of travel for light, perpendicular to the first direction of travel for light and transition in shape along the second direction of travel for light to decrease in scattering strength along the second direction of travel for light.
 

Regarding Claim 1: Claim 1 is   rejected under  35 USC 102  over Baets et al. (USPUB 20110103743) within office action dated 5/27/2021 , the applicants current amendment to the claim overcomes the prior art on record , the following limitation as shown is not taught by  the prior arts on record, “receiving a second optical signal traveling in a second direction in the grating coupler, perpendicular to the first direction; scattering the first optical signal according to a first scattering strength that progressively changes in the first direction according to a set of scatterers transitioning in shape along the first direction;

Regarding Claim 9: Claim 9  is   rejected under 35 U.S.C 103 over Baets et al. (USPUB 20110103743) in view of Gunn III et al. (USPUB 20040156589)teaches  A grating coupler, comprising: a set of scatterers disposed in a first direction of travel for light, wherein the set of scatterers transitions in shape along the first direction of travel for light to increase in scattering strength along the first direction of travel for light, limitations respectively (detailed rejection of the claim mentioned within Office Action dated 5/27/2021) within claim 9,  but does not teach the limitations  that was amended by the applicant based on objected Allowable claim " wherein the set of scatterers is disposed in a second direction of travel for light, perpendicular to the first direction of travel for light and transition in shape along the second direction of travel for light to increase in scattering strength along the second direction of travel for light.”


Regarding Claim 15: Claim 15  is   rejected under 35 U.S.C 103 over Baets et al. (USPUB 20110103743) in view of Gunn III et al. (USPUB 20040156589)teaches  A grating coupler, comprising: a set of scatterers disposed in a first direction of travel for light, wherein the set of scatterers transition in shape along the first direction of travel for light to decrease in scattering strength along the first direction of travel for light, limitations respectively (detailed rejection of the claim mentioned within Office Action dated 5/27/2021) within claim 15,  but does not teach the limitations  that was amended by the applicant based on objected Allowable claim limitation of Claim 18(mentioned within Office Action dated  5/27/2021) , " wherein the set of scatterers is disposed in a second direction of travel for light, perpendicular to the first direction of travel for light and transition in shape along the second direction of travel for light to increase in scattering strength along the second direction of travel for light.”



3.	The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above. 

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
6. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S ISMAIL whose telephone number is (571) 272-9799 and FAX number (571) 273-9799.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571) 272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3024.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR S ISMAIL/
Primary Examiner, Art Unit 2637